DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on April 13, 2020.  As directed by the amendment: claims 1-2, 5-6, 8-9, and 11-12 have been amended; and claims 3-4, 7, and 10 have been cancelled.  Thus, claims 1-2, 5-6, 8-9, and 11-12 are presently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 14-15 read “the plurality of left and right air chambers to allow the plurality of left and right air chambers,” but is suggested to read -- the plurality of left and the plurality of right air chambers to allow the plurality of left and the plurality of right air chambers-- for claim term agreement.
Claim 1 line 17 reads “air chambers extending,” but is suggested to read --air chamber extending-- for grammatical correctness.  Claim 1 line 24 suffers from a similar deficiency.
Claim 9 line 7 amended the term “cambers” to be “chambers,” but failed to include appropriate underlining or strikethrough.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, the originally filed specification does not provide support for “an air injection pump” as recited in currently amended claim 8 line 5.  Therefore, the term “air injection pump” constitutes new matter.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim limitation the “air injection adjustment assembly” of claim 1 lines 13-14 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Regarding claim 1, line 17-18 recites the limitation “leg and sequentially connected to each other in this order from left to right, and a left lateral air chamber,” which renders the claim unclear.  It is unclear what structures are connected to each other, what order is being referred to by the term “this,” and what structure comprises the left lateral air chamber.  The Examiner suggests amending the claim to read -- leg, and the left longitudinal air chambers are sequentially connected from left to right, wherein the first and second left longitudinal air chambers are connected, the second and third left longitudinal air chambers are connected, and the third and fourth left longitudinal air chambers are connected, and the plurality of left longitudinal air chambers further comprises a left lateral air chamber-- for clarity.  Lines 25-26 recite a similar limitation and therefore suffers from similar deficiency.  The Examiner suggests a similar amendment as that proposed above.
Regarding claim 9, line 1 recites the limitation “wherein two or more air lines of the left air line set are coupled,” which renders the claim unclear.  The Examiner suggests amending the claim to read --wherein the left air line set comprises two or more air lines coupled-- to clarify what structure has the air lines.  Lines 8-9 recite the limitation “and other two or more air lines of the left air line set are coupled,” which renders the claim unclear.  The Examiner suggests amending the claim to read --and the left air line set further comprises two or more other air lines coupled-- to clarify what structure has the other air lines.  Lines 12 and 14-15 each suffer from a similar deficiency.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over KR 101527675 to Jang (herein Jang) in view of US Pat. Pub. 2006/0064800 to Freund (herein Freund).
Regarding claim 1, Jang discloses a shorts-shaped pneumatic massage apparatus (joint air assist device 100, Fig. 1) comprising: a left chamber body (see annotated figure below), which includes a plurality of left air chambers (air rods 110, Fig. 1) configured to surround a left thigh of a wearer (air rods 110 are spaced about the user’s thighs, the sides of air rods 110 interconnected through body 101, Fig. 1); and a right chamber body (see annotated figure below) including a plurality of right air chambers (air rods 110, Fig. 1) configured to surround a right thigh of the wearer (air rods 110 are spaced about the user’s thighs, the sides of air rods 110 interconnected through body 101, Fig. 1), the right chamber body being coupled with the left chamber body (the halves of the body 101 are joined along the inseam, Fig. 1); and an air injection adjustment assembly configured to inject air to or discharge air from the plurality of left and right air chambers to allow the plurality of left and right air chambers to be inflated or 
In the event that Jang is interpreted to not disclose a shorts-shaped pneumatic massage apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pants structure of Jang to be of shorts length in order to provide greater mobility to the user while still providing support to the user’s waist and legs.

    PNG
    media_image1.png
    641
    935
    media_image1.png
    Greyscale

Annotated Fig. 2 of Jang

    PNG
    media_image2.png
    672
    810
    media_image2.png
    Greyscale

Annotated Fig. 2 of Jang
Jang, as modified above, does not disclose a left lateral air chamber arranged in a lateral direction of the wearer’s left leg to be directly communicated with the third left longitudinal air chamber, and the left lateral air chamber is to be disposed on a left waist region of the wearer; and a right lateral air chamber arranged in a lateral direction of the wearer’s right leg to be directly communicated with the third right longitudinal air chamber, and the right lateral air chamber is to be disposed on a right waist region of the wearer.
However, Freund teaches an ulcer prevention device (device 20, Fig. 5) including a left lateral air chamber arranged in a lateral direction of the wearer’s left leg (inflating/deflating 

    PNG
    media_image3.png
    688
    734
    media_image3.png
    Greyscale

Annotated Partial View of Fig. 6 of Freund
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air rods of Jang to include lateral air chambers as taught by Freund in order to distribute pressure and force over a wider area of the user’s body.
Regarding claim 2, the modified Jang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Jang discloses wherein the shorts-pressurizing portion further comprises suspenders (suspenders 130, Fig. 2) put on shoulders of the wearer to fix the shorts-pressurizing portion so as not to slip down (suspenders 130, Page 4 Para. 2 Lines 3-4).

Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang and Freund, as applied to claim 1 above, in view of US Pat. Pub. 2012/0023643 to O’Connell (herein O’Connell).
Regarding claim 5, the modified Jang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  
Jang further discloses the left chamber body further includes a left side end of the first longitudinal air chamber (see annotated figure above) and a right side end of the fourth left longitudinal air chamber (annotated figure), and the right chamber body further includes a left side end of the first right longitudinal air chamber (annotated figure above) and a right side end of the fourth right longitudinal air chamber (annotated figure); but Jang, as modified above, does not disclose a left zipper formed on the left chamber body so that the left chamber body is to spread out by opening the left zipper, and a right zipper formed on the rights chamber body so that the right chamber body is to spread out by opening the right zipper.
However, O’Connell teaches a clothing with interchangeable sections (Fig. 1) a left zipper formed on the left chamber body so that left chamber body is to spread out by opening the left zipper (leg 12 may include a zipper, represented by the grayed line, joins the fabric of leg 12 to form the complete leg of the shorts, Paras. [0024] and [0038]-[0039], Fig. 4), and a right zipper formed on the rights chamber body so that right chamber body is to spread out by opening the right zipper (leg 11 may include a zipper, represented by the grayed line, joins the fabric of leg 12 to form the complete leg of the shorts, Paras. [0024] and [0038]-[0039], Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced each leg seam of the left and right shorts portions of Jang with a zipper as taught by O’Connell in order to provide a reversible and easily operated way to removably connect the left and right legs together along the center of the shorts (O’Connell Para. [0020]), which facilitates cleaning of the patient contacting side of the pneumatic massage apparatus.
Modified Jang further discloses wherein a left zipper (O’Connell zipper on leg 12, Fig. 4) is formed along a left side end of the first left longitudinal air chamber (Jang annotated figure) and a right side end of the 4fourth left longitudinal air chamber (Jang annotated figure) so that the left chamber body is to spread out by opening the left zipper (O’Connell leg 12 may include a zipper, represented by the grayed line, joins the fabric of leg 12 to form the complete leg of the shorts, Paras. [0024] and [0038]-[0039], Fig. 4), and wherein a right zipper is formed along a left side end of the first right longitudinal air chamber (Jang annotated figure) and a right side end of the fourth right longitudinal air chamber (Jang annotated figure) so that the right chamber body is to spread out by opening the right zipper (O’Connell leg 11 may include a zipper, represented 
Regarding claim 6, Jang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Jang does not disclose wherein a central zipper is disposed along an open right end of the left chamber body and an open left end of the right chamber body so that the left chamber body and the right chamber body are to be coupled or separated by the central zipper.
However, O’Connell teaches a clothing with interchangeable sections (Fig. 1) including wherein a central zipper is disposed along an open right end of the left chamber body and an open left end of the right chamber body so that the left chamber body and the right chamber body are to be coupled or separated by the central zipper (shorts 10 includes a releasable seam 13 that extends along the inside periphery of the left leg 11 and right leg 12, Para. [0020], Fig. 1, the releasable seam 13 including a zipper, Para. [0020], seam 13 allows the two legs 11, 12 to be separated or joined, c.f. Fig. 1 and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the inseam of the pants structure of Jang with a central zipper to attach or detach the two sides of the shorts as taught by O’Connell in order to provide a reversible and easily operated way to removably connect the left and right legs together of the shorts (O’Connell Para. [0020]) which facilitates cleaning or replacement of the individual halves of the pneumatic massage apparatus.

Claims 8, 9, and 12 rejected under 35 U.S.C. § 103 as being unpatentable over Jang and Freund, as applied to claim 1 above, in view of US Pat. 5,342,285 to Dye (herein Dye)
Regarding claim 8, the modified Jang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Jang further discloses wherein the air injection adjustment assembly comprises an air line connected to the plurality of left and right air chambers (air hose 142 connects air injector 140 to the air rods 110, Fig. 2), and an air injection pump connected to the air line and configured to inject air into or discharge air from the plurality of left and right air chambers (portable air injector 140 is coupled to the air rods 110 through air hose 142 to inject air thereto, see Page 4 Para. 20).
Jang discloses connecting the air injector (140) to each air rod (110) through air hose (142); but does not explicitly disclose a plurality of air lines connected to the plurality of left and right air chambers, and the air injection unit connected to the plurality of air lines.
However, Dye teaches an adapter for compressive pressure devices (Fig.1) including a plurality of air lines connected to the plurality of left and right air chambers (conduits 24a-24d and 26a-26d connect to the chambers of sleeves 14, 16, Col. 3 lines 11-16, Fig. 1), and the air injection pump connected to the plurality of air lines (device 10 has the source of air supplied to sleeves 14, 16, Col. 3 lines 6-9, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air hose of Jang to be a plurality of air hoses connected to each chamber as taught by Dye in order to provide separate inflation of the individual air chambers.
Regarding claim 9
Jang further discloses wherein the air line (air hose 142) is coupled with the first and second left longitudinal air chambers (air rods 110 located on front of the left leg, see annotated figure above, are connected to the air injector 140 through air hose 142), and the air line is coupled with the third and fourth left longitudinal air chambers (air rods 110 located on the back of the left leg, see annotated figure above, are connected to the air injector 140 through air hose 142), and wherein the air line (air hose 142) is coupled with the first and second right longitudinal air chambers (air rods 110 located on front of the right leg, see annotated figure above, are connected to the air injector 140 through air hose 142), and the air line is coupled with the third and fourth right longitudinal air chambers (air rods 110 located on the back of the right leg, see annotated figure above, are connected to the air injector 140 through air hose 142).
Jang discloses an air line (air hose 142) connected to each air chamber (air rods 110); but Jang does not disclose a plurality of air lines include a left air line set and a right air line set. 
However, Dye teaches an adapter for compressive pressure devices (Fig.1) including a plurality of air lines includes a left air line set (conduits 20a-20d splits into conduits 24a-24d attach to sleeve 16 on the left side of the user, Fig. 1) and a right air line set (conduits 20a-20d splits into conduits 26a-26d attach to sleeve 14 on the right side of the user, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air hose of Jang to include left and right air line sets as taught by Dye in order to efficiently deliver pressurized air to both the left and right sides simultaneously.
Regarding claim 12
Jang further discloses a main air line set having one end connected to the air injection pump (air hose 142 connects to the portable air injector 140, Fig. 2).
Modified Jang further discloses another end connected to the left air line set and the right air line set (Dye T-shaped connection member 38 splits conduits 20a-20d into conduit sets 24a-24d and 26a-26d, Dye Fig. 1).

Claim 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang, Freund, and Dye, as applied to claim 9 above, and in further view of KR 200472269 to Lee (herein Lee).
Regarding claim 11, the modified Jang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.  Jang, as modified above, does not disclose an air line cover configured to cover the left air line set and the right air line set.
However, Lee teaches an air cuff massage apparatus (air cuff 10, Fig. 2) including an air line cover (protective cover 20, Fig. 6) configured to cover the left air line set and the right air line set (protective 20 envelopes the air hoses 26 from the atmosphere, c.f. Fig. 6 and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air supply lines of modified Jang to include a protective cover as taught by Lee in order to prevent damages to the air supply system while the user moves about.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1 and 7 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Jang does not disclose left and right lateral air chambers extending in the vicinity of the user’s waist 
The Examiner disagrees.  With respect to the argument that Jang does not disclose lateral air chambers, the Examiner agrees.  As previously noted (see Paras. 62-64 of the non-final rejection mailed October 13, 2021, and Paras. 22-24 above), the Examiner indicated that Jang does not disclose the claimed lateral chambers.  However, the Examiner finds that Freund teaches the claimed lateral chambers.  
Freund teaches a channel (30) which extends laterally across the user’s back (see Fig. 6 and annotated figure above).  The laterally extending channel (30) directly communicates with the channel (30) that extends in a longitudinal direction (see annotated figure).  Contrary to Applicant’s assertion, the Examiner did not rely upon Freund to teach longitudinal chambers disposed over the user’s thighs, as the Examiner found Jang to already disclose such a feature.  Freund was relied upon solely to teach the lateral air chambers and to add such a chamber to the longitudinal air chambers of Jang.
In response to applicant's arguments against the references individually (i.e. Jang failing to disclose lateral chambers, Freund failing to disclose longitudinal chambers over the thigh), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejections of claims 1-2, 5-6, 8-9, 11, and 12 still stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785